11TH COURT OF APPEALS
                                       EASTLAND, TEXAS
                                         JUDGMENT

In the interest of T.J., a child,               * From the 91st District Court
                                                  of Eastland County
                                                  Trial Court No. CV1844944.

No. 11-19-00259-CV                             * February 13, 2020

                                                * Memorandum Opinion by Bailey, C.J.
                                                  (Panel consists of: Bailey, C.J.,
                                                  Stretcher, J., and Wright, S.C.J.,
                                                  sitting by assignment)
                                                  (Willson, J., not participating)

       This court has inspected the record in this cause and concludes that there is
error in the order below. Therefore, in accordance with this court’s opinion, we
reverse the trial court’s order insofar as it terminated the parental rights of T.J.’s
mother, and we remand this cause to the trial court for further proceedings. Any
proceeding on remand must be commenced within 180 days of this court’s
mandate.